DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 3 August 2022, in the matter of Application N° 17/056,957.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 14 has been canceled.  Claim 24 has been added.
Claims 13, 16, and 23 have been amended.  Claim 14 has been amended to be a method of treating damage to the skin and/or hair.  Additional recitations removed from the claim include “an isolated ingredient” and “preventing” limitations.  Added to the claim are a concentration for the Dendrobium nobile extract.  The Examiner notes that despite the amendment changing the units used to denote the concentration (i.e., previously mg/cm2) as wt%, the amendment is supported by the originally-filed disclosure (see e.g., top of page 5).  Lastly, claim 13 and new claim 24 recite newly presented method steps that recite how to prepare the applied composition.  The limitations are supported and discussed within the maintained rejections below.
No new matter has been added.
Thus, claims 13, 16, and 21-24 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.
Withdrawn Rejections
Rejections under 35 USC 112
Applicants’ amendments to claim 13 are sufficient in overcoming the previously raised written description and enablement rejections.  Said rejections are thus withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 3 May 2022 since the art that was previously cited continues to read on the amended and previously cited limitations.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, and 22-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US Pre-Grant Publication Nº 2017/0057906 A1). [emphasis added to reflect newly added claim]
The limitations of claim 13, as amended, now recite a method for treating human skin and/or hair against air pollution-induced damage comprising topically applying a cosmetic composition to the human skin and/or hair, wherein the cosmetic composition comprises:
an extract of Dendrobium nobile as the only active ingredient, in an amount sufficient to reduce at least one of the following:
air pollution-induced skin and/or hair damage;
air pollution-induced decrease in cell vitality; or
air pollution-induced cell damage; and
a cosmetically acceptable carrier or excipient; and
wherein the extract is present in an amount of from about 0.01% to about 0.1% by weight of the total composition.
With regard to the instantly claimed invention, the Examiner broadly and reasonably interprets the method as being directed to treating human hair and/or skin with the recited composition to reduce damage that has been done to the skin.  That the damage to the skin is due to air pollution is broadly and reasonably interpreted as not contributing to the patentability of the recited method because the method requires treating the damage that is present on the skin or in the hair.  Therein, turning to instant claim 23 for instance, the Examiner notes that the claim is directed to the actual damage to be treated by the claimed method (i.e., skin aging, various types of line in the skin or wrinkles, dark spots, etc.).  Paragraph [0031] of the instant specification defines “air pollution-induced skin and/or hair damage” as being manifest in the by conditions set forth in claim 23.  Thus, for the purposes of continued consideration on the merits, the Examiner will consider the recited method of claim 13 to be met where the limitations of such claims as claim 23 are met, notably as the conditions deemed to define “air-pollution induced damage” are defined.
Lastly, the newly presented method limitations reciting the manner in which the extract is prepared (claims 23 and 24), are not considered to contribute to the overall patentability of the claimed invention.  As discussed above, the instantly claimed invention is directed to a method of treating damaged hair and/or skin comprising the administration of a cosmetic composition.  How that composition is prepared is beyond the scope of the claimed method of treatment.  Applicants are respectfully directed to MPEP §2113.
Zhang discloses a pharmaceutical composition comprising an effective amount of the compound of claim 1 and a pharmaceutically acceptable carrier thereof (see claim 6).  The composition is further taught as being a skin-protection composition comprising a stilbenoid-containing extract obtained from Dendrobium plants, such as Dendrobium nobile for the management of melanogenesis, skin-darkening, and skin-aging.  The use of the aforementioned compounds is shown to reduce the formation of melanin in melanocytes as well as reduce the generation of reactive oxidative species and oxidative free radicals (see e.g., Abstract).
The foregoing is considered to teach the limitations of claims 13, 16, and 23, with the exception that the treated damage to the skin is not disclosed as being caused by air pollution.
Claim 16 is considered to be immediately met by the teachings of Zhang since the reference discloses reducing disorders and dysfunctions of the human skin and/or hair.  At least properties (a) and (e) of claim 13 and the treated forms of damage (origin notwithstanding) are met by the foregoing teaching of Zhang (see e.g., Abstract).
Claim 22 recites that the cosmetic composition will be in such forms as a personal care composition, a skin care composition, an anti-aging care composition, etc.  Such forms are expressly disclosed in the Abstract.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical and cosmetic arts.  Of particular note, Zhang is noted as expressly teaching the resulting forms of damage to the skin upon which the instant claims rely in defining the term “air pollution-induced damage.”  Stated another way, the instantly claimed method is broadly and reasonably interpreted as reciting a method of protecting the skin from types of damage (regardless of the nature of its cause) by administering the composition of the claims.
Zhang expressly discloses that the topically applied composition comprising stilbenoid-containing extracts from Dendrobium nobile have been shown to reduce the generation of reactive oxygen species, reduce the formation of melanin in melanocytes as well as used to manage such conditions as skin-darkening and skin aging. 
Thus, one would have more than a reasonable expectation of successfully achieving the instantly claimed method of skin and/or hair protection, particularly since the compositions taught in the reference and the types of damage being treated, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ amendments and arguments with regard to the rejection of claims 13, 16, and 22-24 under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al., have been fully considered, but are not persuasive.
Zhang does not teach or suggest the limitations of the amended invention for the following four reasons:
First, it is alleged that Zhang discloses using additional ingredients that are “active” in nature, thereby teaching that the practiced Dendrobium nobile extract is not the only active in the reference.
The Examiner, in response, respectfully disagrees.  Notably, Applicants’ remarks direct the Examiner to the teachings of claims 1 and 9 as well as ¶¶[0075]-[0076].  Applicants acknowledge on the record that claims 1 and 9 are broader in their disclosure and do not necessarily include skin-whitening or skin-protecting agents as alluded to in the latter cited paragraphs.
Therein, the Examiner maintains that the disclosure of claims 1, 8, and 9, as well as ¶¶[0073]-[0074] provide disclosure that support the compositional merits of the Examiner’s position.  Consistent with Applicants’ read of the claims, the composition and method are produced and used as claimed; namely the Dendrobium nobile extract is the only active disclosed, it is in the presence of a pharmaceutically acceptable carrier, and it is used to treat the conditions as recited.
Applicants’ second assertion is directed at the newly presented concentration range for the Dendrobium nobile extract within the practiced composition.  The Examiner finds this position to be unpersuasive and directs Applicants to ¶[0121] and ¶¶[0125]-[0127].  Here, the suppressive nature of D. nobile at a concentration of 50 µg/mL is disclosed (see Fig. 17 and 19-21).  This concentration recalculates to a weight percentage value of 0.05 wt%, thereby meeting the newly presented limitation.
Applicants’ third argument is directed to the newly presented product-by-process limitations added to claim 23 and found within claim 24.  As discussed above, these limitations do not contribute to the overall patentability of the composition administered by the claimed method of treating.  Applicants are directed to MPEP §2113 regarding consideration of product-by-process limitations.
Lastly, Applicants assert that the Examiner’s statements directed to the nature of the skin and/or hair damage being treated are “misplaced.”  It is Applicants’ position that none of the conditions disclosed as being treated by Zhang are induced by air pollution and that a person of ordinary skill in the art would understand that different compounds may be more or less effective in treating specific conditions.  Applicants position remains that Zhang, despite teaching topical treatment of different forms of skin conditions, fails to disclose the origination of the conditions being treated.
The Examiner, in response, disagrees and reiterates the above discussion pertaining to the broadest reasonable interpretation of “air pollution-induced/inducible” skin and/or hair conditions.  Paragraph [0031] of the instant specification and claim 23 set forth that the conditions that result from air pollution are those that are to be treated by topical application of the composition.  As these limitations are met, the Examiner submits that Zhang continues to teach the instantly claimed method of treatment.  
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN107157880 A; Espacenet machine translation of new IDS reference provided) in view of Zhang et al. (US Pre-Grant Publication Nº 2017/0057906 A1).  [emphasis added to reflect newly added and canceled claims]
The limitations recited by claims 13, 16, 22, and 23 are discussed above.  Claim 21 recites limitations to the cosmetically acceptable carrier/excipient component of the administered composition.
He discloses a noble dendrobium (aka Dendrobium nobile) moisturizing hydrating sleeping mask comprising the following raw materials in the following amounts (see e.g., Abstract; claim 1):


Amount (pbw) lower limit
Amount (pbw) upper limit
Raw Material
80
100
D. nobile water extract; (dn:water) of 1:50 to 1:40
1
5
trehalose
1
5
ice crystal forming agent
1
5
glycerin (aka glycerol, glycerine)
1
5
propylene glycol
1
2
hyaluronic acid
0.5
1
citric acid
1
2
vitamin E
0.5
1
phenoxyethanol
87
126
Total parts by weight (lower and upper limits)
 
 
 
92.0
79.4
weight percentage of D. nobile extract at lower and upper limits
 
 
 
 
 
weight percent of D. nobile in composition:
 
1.59%
1:50 (dn:water) upper limit
 
1.98%
1:40 (dn:water) upper limit
1.84%
 
1:50 (dn:water) lower limit
2.30%
 
1:40 (dn:water) lower limit


Regarding the above compiled data, the weight percentage of the extract itself is simply the quotient of the extract and the total parts by weight of the composition.  The weight percentage of Dendrobium nobile is the percentage of the D. nobile with respect to the percentage of the extract component.  For instance a weight ratio of D. nobile to water of 1:50 is calculated as 2% (or 0.02) and a ratio of 1:40 is 2.5% (or 0.025).  Thus, the overall weight contribution of D. nobile to the overall composition is calculated as ranging from about 1.59 wt% to about 2.3 wt%.
The reference additionally teaches that the prepared composition is applied to the skin and that it forms a protective film so that the moisture of the skin is effectively locked, the damaged skin is repaired, the transdermal absorption of nutrients is promoted, and the noble dendrobium moisturizing hydrating sleeping mask is capable of soothing the skin (see e.g., Abstract).
Compositionally, the teachings of He are considered to expressly meet the limitations of claims 13, 21, and 22.  Regarding the excipient limitations of claim 21, the foregoing teaches using water, glycerin, polyol (e.g., propylene glycol), and a glycol (e.g., phenoxyethanol).  The remaining compounds disclosed in the teaching are not excluded by the scope of the composition of the recited method of claim 13 and therefore read on the claimed invention.
The limitations of claims 16 and 23, as they pertain to the type of skin and/or hair damage (i.e., air pollution-induced) recited in claim 13, are also considered to be met by the teachings of He.  Claim 16, for instance is generically directed to protecting and/or reducing disorders/dysfunctions of human skin and/or hair.  Claim 23, on the other hand, recites that the more specific types of damage being treated include: skin aging, fine lines, wrinkles, crow’s feet, etc.
Paragraph [0004] of He discloses that “[f]actors such as fast pace, high stress, and a poor working environment contribute to poor skin condition, especially exposed on the face.  Dull rough, dry or shiny skin, fine lines, and acne-prone skin have become common skin problems.  The main cause of these skin problems is the lack of water in the skin, and hydration is the basis for improving skin condition.” [emphases added] The solution as disclosed in the reference is the use of the practiced moisturizing skin care product comprising D. nobile.
To that end, the practiced composition and method of He are both considered to teach and suggest a method of protecting the skin and/or hair of a human against air pollution-induced damage, despite the reference not literally disclosing that a “poor working environment” necessarily equates to “air pollution.”  The Examiner respectfully submits that a person of ordinary skill in the cosmetic or pharmaceutical arts would reasonably expect a poor working environment that impacts skin to also possess poor air quality.  As such, the teachings of He are considered to meet the limitations of claim 13 on their own.
However, the foregoing teachings of Zhang are considered to supplement the teachings of He insomuch as they do expressly disclose that D. nobile is expressly known in the art to treat some of the effects that are readily associated with poor air quality.  Therein, Zhang teaches that compositions comprising Dendrobium nobile are used to manage melanogenesis, skin-darkening, and skin-aging (i.e., increase skin vitality and reduce cell damage).  They are used to reduce the formation of melanin in melanocytes (i.e., increase skin vitality) as well as reduce the generation of reactive oxygen species.  Thus, the combined teachings in the art are considered to guide the ordinarily skilled artisan and provide them with a reasonable expectation of protecting the skin/hair from various forms of damage that arise from such stimuli as poor environmental quality (e.g., air pollution).
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  As discussed above the teachings of He are considered to guide the skilled artisan to using Dendrobium nobile compositions to topically combat (air pollution-induced) damage to the skin/hair of a human.  The teachings of Zhang are also considered to bolster this position.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing date of the instant application, and absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 13, 16, and 21-24 under 35 USC 103(a) as being unpatentable over the combined teachings of Zhang et al. and He et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that He does not overcome the deficiencies of Zhang, nor does it teach or suggest any of items (1) through (4) listed on page nine of the remarks.  The Examiner observes that items (1) through (4) are the same points upon which Applicants traversed the previous rejection.
At the outset, the Examiner respectfully maintains that these reasons are again unpersuasive for the reasons already of record.
With respect to the teachings, upon which the Examiner relied, Applicants traverse the combination of Zhang and He stating that “the mask described in He, in addition to Dendrobium nobile, also includes trehalose, an ice crystal forming agent, glycerin, propylene glycol, hyaluronic acid, citric acid, vitamin E and phenoxyethanol, some of which may be considered by a person of skill in the art, as active ingredients as well.”  It is also argued that nowhere in the reference does it mention that Dendrobium nobile extract is the only active ingredient in the mask of He.
The Examiner, in response, respectfully acknowledges Applicants’ observations, but maintains the rejection for the reasons of record.  Notably, the Examiner has relied upon the teachings of He to demonstrate the obviousness of the definitions set forth by instant claim 1 and which are not expressly taught by Zhang.
Though Zhang discloses the practiced composition and mentions that pharmaceutically acceptable carrier compounds may be included, it does not specifically set forth the genera of those compounds and therefore does not expressly teach the limitations of claim 21.  He bridges this gap.  Not only are cosmetic composition containing extract of Dendrobium nobile taught, but also within excipients that meet claim 21.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.





















Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615